This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-1193

                           Mark Jeffrey Koelndorfer, petitioner,
                                        Appellant,

                                            vs.

                                    State of Minnesota,
                                       Respondent.

                                    Filed May 2, 2016
                                        Affirmed
                                   Cleary, Chief Judge

                               Ramsey County District Court
                                 File No. 62-CR-11-8703

Cathryn Middlebrook, Chief Appellate Public Defender, Carol Comp, Special Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John J. Choi, Ramsey County Attorney, Kaarin Long, Assistant County Attorney, St. Paul,
Minnesota (for respondent)

         Considered and decided by Jesson, Presiding Judge; Cleary, Chief Judge; and Kirk,

Judge.


                          UNPUBLISHED OPINION

CLEARY, Chief Judge

         Appellant Mark Jeffrey Koelndorfer challenges the district court’s denial of his

petition for postconviction relief. Appellant seeks to withdraw his guilty plea to a fifth-
degree controlled-substance offense based on theories relating to the adequacy of testing

performed by the St. Paul Police Department Crime Laboratory (SPCL). Because appellant

received a stay of adjudication, which is not a conviction for the purposes of seeking

postconviction relief, the district court did not have jurisdiction over the petition. We

affirm.

                                            FACTS

          On October 2, 2011, appellant was arrested for disorderly conduct. During the

search incident to arrest, police discovered 13 yellow pills later tested by the SPCL. SPCL

determined that the pills were clonazepam, a schedule IV controlled substance. Appellant

was charged with one count of controlled-substance crime in the fifth degree in violation

of Minn. Stat. § 152.025, subd. 2(a)(1) (2010).

          On April 9, 2012, appellant pleaded guilty to this charge. He admitted to possessing

the clonazepam and that he did not have a prescription for it. He did not dispute that the

pills were clonazepam. Pursuant to the plea agreement and Minn. Stat. § 152.18 (2010),

the district court ordered a stay of adjudication and five years probation as to the controlled-

substance charge. On July 18, 2014, the district court found that appellant had successfully

complied with the terms of probation and should be “discharged from probation without

an adjudication of guilt.”

          On the same day, appellant submitted a petition for postconviction relief seeking to

withdraw his guilty plea. The petition argued that appellant should be permitted to

withdraw his guilty plea based on several theories relating to the adequacy of SPCL’s

testing procedures.


                                               2
       On June 25, 2015, the district court denied the petition. The court found that “the

two-year time limit for the filing of postconviction relief expired” before appellant filed

the petition, and therefore the petition was untimely. The court also found that the interests

of justice did not require that it review the petition. This appeal followed.

                                      DECISION

       The parties’ briefs do not address the issue of subject-matter jurisdiction. However,

this court must determine whether the district court had subject-matter jurisdiction to hear

appellant’s petition for postconviction relief.

       We review questions of state court jurisdiction de novo. State v. Barrett, 694

N.W.2d 783, 785 (Minn. 2005). “When a court does not have the authority to hear and

determine a particular class of actions and the particular questions that the court assumes

to decide, the court lacks subject-matter jurisdiction.” Vang v. State, 788 N.W.2d. 111,

117 (Minn. 2010). “[L]ack of subject-matter jurisdiction may be raised at any time by the

parties or sua sponte by the court, and cannot be waived by the parties.” In re Welfare of

M.J.M., 766 N.W.2d 360, 364 (Minn. App. 2009), review denied (Minn. Aug. 26, 2009).

       Minn. Stat. § 152.18, subd. 1, permits a district court to stay an adjudication of guilt

for first-time offenders who are found guilty of or plead guilty to specified controlled-

substance offenses. In such circumstances, a district court “may, without entering a

judgment of guilty and with the consent of the person, defer further proceedings and place

the person on probation upon such reasonable conditions as it may require and for a period,

not to exceed the maximum sentence provided for the violation.” Minn. Stat. § 152.18,

subd. 1. If a defendant concludes the probationary period without violating any of the


                                              3
conditions, “the court shall discharge the person and dismiss the proceedings against that

person.” Id. The statute provides that discharge and dismissal under subdivision 1 “shall

be without court adjudication of guilt.” Id.

       Postconviction relief is available to “a person convicted of a crime.” Minn. Stat.

§ 590.01, subd. 1 (2014). This court has held that a stay of adjudication is not a conviction

for the purposes of seeking postconviction relief. Smith v. State, 615 N.W.2d 849, 851

(Minn. App. 2000), review denied (Minn. Sept. 26, 2000). Therefore a stay of adjudication

does not entitle a defendant to seek postconviction relief. Id.

       We reaffirmed this conclusion in Lunzer v. State, where an appellant challenged the

denial of her petition for postconviction relief seeking to withdraw a guilty plea based on

arguments related to testing deficiencies at the SPCL. __ N.W.2d __, __, 2016 WL 363442,

at *1 (Minn. App. Feb. 1, 2016). Lunzer had pleaded guilty to fifth-degree possession of

a controlled substance, and the district court granted her a stay of adjudication under section

152.18, subd. 1. Id. On appeal from the denial of postconviction relief, this court sua

sponte raised the issue of the district court’s subject-matter jurisdiction. Id. This court

concluded that the postconviction court could not exercise subject-matter jurisdiction over

the petition. The Lunzer court stated:

              Because a stay of adjudication under Minn. Stat. § 152.18,
              subd. 1, is not a conviction for purposes of the postconviction
              relief statute of limitations, it clearly follows that a person who
              receives such a stay is not “convicted of a crime” for purposes
              of Minn. Stat. § 590.01, subd. 1. Hence, such a person cannot
              seek postconviction relief.

Lunzer, 2016 WL 363442, at *4.



                                               4
       This case is very similar to Lunzer. The defendants in both cases pleaded guilty to

a fifth-degree controlled-substance offense, received stays of adjudication, were

discharged from probation, and had their cases dismissed. Both then sought postconviction

relief based on the SPCL’s testing deficiencies. Because appellant received a stay of

adjudication and the charge was later dismissed, he was never convicted of a crime for the

purposes of Minn. Stat. § 590.01, subd. 1. Under Lunzer, the postconviction court did not

have jurisdiction to hear appellant’s petition for relief and therefore did not err by denying

the petition.

       Moreover, defendants who receive a stay of adjudication for certain controlled-

substance crimes, including violation of Minn. Stat. § 152.025, may seek expungement of

their criminal records. Minn. Stat. § 609A.02, subd. 1 (2014). Such defendants “may

petition under section 609A.03 for the sealing of all records relating to the arrest,

indictment or information, trial, and dismissal and discharge.” Id. Although appellant

cannot seek postconviction relief, he, and other similarly situated defendants, may be

eligible to petition for expungement of all records.

       Affirmed.




                                              5